









Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.














EXCLUSIVE LICENSE AGREEMENT WITH KNOW-HOW
Agreement No: L2011


By and among
The Trustees of the University of Pennsylvania
and
The University of Florida Research Foundation, Incorporated, acting as a single
party
(the “Licensors”)
and
Ophthotech Corporation
(the “Licensee”)


Dated: April 10, 2019




1

--------------------------------------------------------------------------------








TABLE OF CONTENTS
Section 1
Definitions
3


Section 2
Grant
8


Section 3
Diligence Obligations
12


Section 4
Payments
13


Section 5
Representations and Disclaimers of Licensors and Licensee.
20


Section 6
Record Keeping; Accounting
21


Section 7
Patent Prosecution
23


Section 8
Infringement and Invalidity
25


Section 9
Term and Termination
27


Section 10
No Discrimintion
30


Section 11
Assignability
30


Section 12
Dispute Resolution
31


Section 13
Indemnification; Liability; Insurance
32


Section 14
Use of Names
34


Section 15
Miscellaneous
34


Section 16
Notices
36


Section 17
United States Government Interests; Foundation Fighting Blindness Rights
37


Section 18
Confidentiality
38


Section 19
University Rules and Regulations
39


Section 20
Contract Formation and Authority
39


 
 
 
Appendix A
Patent Rights and Know-How
41


Appendix B
Licensed Information
42


Appendix C
Initial Development Plan
46


Appendix D
Development Report
49


Appendix E
Royalty Report
50


Appendix F
Milestones
51


Appendix G
Subsequently Added Intellectual Property
52


Appendix H
Certain Obligations Under [**] Policy
53



















1

--------------------------------------------------------------------------------





This Agreement is effective as of April 10, 2019 (the “Effective Date”) among
the Trustees of the University of Pennsylvania, a Pennsylvania nonprofit
corporation, with offices located at Penn Center for Innovation, 3160 Chestnut
Street, Suite 200, Philadelphia, PA 19104-6283 (hereinafter called “Penn”) and
the University of Florida Research Foundation, Incorporated, a nonstock,
nonprofit Florida corporation with offices located at 223 Grinter Hall,
Gainesville, Florida 32611 (hereinafter called “UFRF” together with Penn, the
“Licensors”), and Ophthotech Corporation, a Delaware corporation, having a place
of business at One Penn Plaza, Suite 3520, New York, NY 10119 (hereinafter
called “Licensee”).
WHEREAS, Licensee is engaged in business relating to the development and
commercialization of products that can use or incorporate the Patent Rights (as
defined below), Know-How (as defined below), Licensed Information (as defined
below), and Subsequently Added Intellectual Property (as defined below) that is
added to this Agreement pursuant to Section 2.7, and has the capability of
developing commercial applications of such intellectual property;
WHEREAS, Penn and UFRF have developed gene therapy technology for treating
bestrophinopathies, which are diseases associated with mutations in the BEST1
gene, owned and/or controlled, either wholly or jointly, by Penn and/or UFRF as
described in Licensed Information and the [**] Patent (as defined below) and
other Patent Rights, and embodied in the Know-How and Subsequently Added
Intellectual Property;
WHEREAS, Penn, UFRF and Licensee entered into an option agreement, dated as of
October 30, 2018 (the “Option Agreement”), pursuant to which Penn and UFRF
granted to Licensee an exclusive option to negotiate to acquire a license to the
foregoing BEST1 gene therapy technology; and
WHEREAS, Penn and UFRF are willing to grant a license to Licensee under the
Patent Rights, Licensed Information, Know-How and Subsequently Added
Intellectual Property; and Licensee desires a license under them.
THEREFORE, Licensee and Licensors agree as follows:


2

--------------------------------------------------------------------------------


Table of Contents


Section 1    Definitions
1.1    “Affiliate” means, with respect to a party, (a) any entity which controls
at least fifty percent (50%) of the equity or voting stock of such party, (b)
any entity fifty percent (50%) of whose equity or voting stock is owned or
controlled by such party or (c) any entity of which at least fifty percent (50%)
of the equity or voting stock is owned or controlled by the same person or
entity owning or controlling at least fifty percent (50%) of such party. A
“wholly-owned” Affiliate means with respect to a party, (1) an Affiliate which
controls one hundred percent (100%) of the equity or voting stock of such party,
(2) any Affiliate one hundred percent (100%) of whose equity or voting stock is
owned or controlled by such party or (3) any Affiliate of which one hundred
(100%) of the equity or voting stock is owned or controlled by the same person
or entity owning or controlling one hundred percent (100%) of such party.
1.2    “Biosimilar” means any biological product that receives Regulatory
Approval (a) under the biosimilarity standard set forth under 42 U.S.C. §§
262(i)(2) and (k) for the United States, and under any foreign equivalent
biosimilarity standards, on a country-by-country basis, and (b) for which the
reference product (as defined in 42 U.S.C. § 262(i)(4) and any foreign
equivalent thereof, on a country-by-country basis) is a Licensed Product.
1.3    “BLA” means (a) a Biologics License Application (as defined in Title 21
of the United States Code of Federal Regulations, as amended from time to time)
filed with the FDA, or any successor application or procedure, and any foreign
counterpart of a United States Biologics License Application, and (b) all
supplements and amendments, including supplemental Biologics License
Applications (and any foreign counterparts), that may be filed with respect to
the foregoing.
1.4    “Category” means a category consisting of either (a) any and all [**]
Products, taken as a whole, or (b) any and all [**] Products, taken as whole.
1.5    “Commercially Reasonable Efforts” means the efforts, level of activity
and resources a reasonably prudent and diligent company, similarly situated as
at the relevant date, would normally use to accomplish a similar objective under
similar circumstances, and in addition, not less than a level of effort made by
Licensee with respect to other products, product candidates from their own
research efforts or other in-licensed products, at a similar stage of
development or in a similar stage of product life, with similar developmental
risk profiles and of similar market and commercial potential.
1.6    “Controlled” means, with respect to any intellectual property right, the
possession by a party (whether by ownership, license from an Affiliate or a
Third Party, or control over an Affiliate having such possession by ownership or
license) of the ability to grant to the other party access or a license (or
sublicense, as the case may be) as provided herein.
1.7    “Covered” means, with respect to a product, technology, process or
method, that in the absence of ownership of or a license granted under a Valid
Claim, the manufacture, use, offer for sale, sale or importation of such product
or the practice of such technology, process or


3

--------------------------------------------------------------------------------

Table of Contents


method would infringe such Valid Claim (or, in the case of a Valid Claim that
has not yet issued, would infringe such Valid Claim if it were to issue).
1.8    “Development Plan” means the [**] written development plan summarizing
the development activities, including regulatory activities, that are to be
undertaken by or on behalf of the Licensee to bring Licensed Products to market
in at least the United States and two of the Major European Countries, as it may
be updated from time to time pursuant to this Agreement. The initial Development
Plan for the [**] Products is attached as Appendix C.
1.9    “Development Report” means a written account of Licensee’s progress under
the Development Plan for a certain period of time, and that includes at least
the information specified on Appendix D.
1.10    “European Union” means, collectively, the member states of the European
Union, as it may be constituted from time to time. For purposes of this
Agreement, the European Union includes the United Kingdom.
1.11    “FDA” means the United States Food and Drug Administration, or any
successor agency thereof.
1.12    “First Commercial Sale” means the first transfer or sale by Licensee,
its Affiliates or a Sublicensee, whether at retail, wholesale or otherwise, of
any Licensed Product, following the grant of a valid and enforceable Regulatory
Approval, to a Third Party that is not an Affiliate or a Sublicensee.
1.13    “IND” means an investigational new drug application filed with the FDA,
or the equivalent application in any foreign jurisdiction filed with another
Regulatory Authority.
1.14    “[**] Patent” means the provisional U.S. patent application with filing
number [**].
1.15    “[**] Products” has the meaning set forth in Section 1.42.
1.16    “Know-How” means, in each case, to the extent the same are Controlled,
whether wholly or jointly, by Penn or UFRF, the information, results, capsid
plasmid sequence information, protocols, descriptions, methodologies, methods
and standard operating procedures set forth on Appendix A and in existence prior
to the Effective Date.
1.17    “Licensed Field” means therapies for the prevention, treatment, control
and palliation of human diseases associated with mutations in the BEST1 gene.
1.18    “Licensed Information” means, in each case, to the extent the same are
Controlled, whether wholly or jointly, by Penn or UFRF, the information,
results, vector sequence information (as a composite of elements and not the
individual elements), and data set forth on Appendix B and in existence prior to
the Effective Date.


4

--------------------------------------------------------------------------------

Table of Contents


1.19    “Licensed Product” means any product or part thereof that (i)
incorporates, consists of, utilizes, or was developed utilizing Know-How,
Licensed Information or any modifications or derivatives of Know-How or Licensed
Information, (ii) is manufactured using Know-How, Licensed Information or any
modifications or derivatives of Know-How or Licensed Information, or is
manufactured using a process that is claimed or otherwise Covered by any of the
Patent Rights, or (iii) is otherwise claimed or Covered by any of the Patent
Rights. For clarity, [**] Products and [**] Products are considered Licensed
Products.
1.20    “Licensed Territory” means worldwide.
1.21    “Loss of Market Exclusivity” means an event where, with respect to a
Licensed Product in any country: (a) one or more Biosimilars are being sold in
such country; and (b) aggregate Net Sales of the Licensed Product sold in that
country during any calendar quarter following introduction of such Biosimilar
have fallen by at least [**] percent ([**]%) in that country as compared to the
average quarterly aggregate Net Sales of the Licensed Product sold in such
country during the last four full calendar quarters immediately prior to the
calendar quarter in which such Biosimilar was first introduced in such country.
The Loss of Market Exclusivity shall take effect as of the first day of such
subsequent calendar quarter.
1.22    “Major European Countries” means [**].
1.23     “Net Sales” means, with respect to a Licensed Product, the gross sales
invoiced or received, whichever occurs first, by Licensee and Sublicensees in
respect of Sales of such Licensed Product by Licensee and Sublicensees to
unrelated Third Parties, less deductions actually taken or applied, in the case
of both gross sales and deductions as determined in accordance with U.S.
generally accepted accounting principles as consistently applied across
Licensee’s and Sublicensees’ pharmaceutical products generally (the “Accounting
Principles”), which deductions may include the following:
(a)    Trade, cash and/or quantity discounts actually allowed and taken with
respect to such sales;
(b)    Tariffs, duties, excises, sales taxes or other taxes (except for value
added taxes capable of reimbursement) imposed upon and paid with respect to the
production, sale, delivery or use of the Licensed Product (excluding national,
state or local taxes based on income);
(c)    Amounts repaid or credited by reason of rejections, defects, recalls or
returns or because of chargebacks, refunds, rebates or retroactive price
reductions; and
(d)    Freight, insurance and other transportation charges incurred in shipping
a Licensed Product to Third Parties.
Notwithstanding the foregoing, Net Sales shall not include transfers of Licensed
Products, as applicable, (a) for use in clinical trials or non-clinical
development activities with respect to Licensed Products by or on behalf of
Licensee or Sublicensees, or (b) for “expanded access for


5

--------------------------------------------------------------------------------

Table of Contents


individual patients” under the Federal Food, Drug, and Cosmetic Act 21 C.F.R. §
312.310 (or its foreign equivalent for ex-U.S. sales) provided to a patient at
or below cost. For clarity, transfers by Licensee to or from its Affiliate(s) or
Sublicensee(s) for resale shall not be treated as Net Sales, unless the
Affiliate or the Sublicensee is an end user.
1.24    “Patent Challenge” means a challenge to the validity, scope,
patentability, and/or enforceability of any of the Patent Rights or otherwise
opposing any of the Patent Rights.
1.25    “Patent Rights” means, in each case, to the extent the same are
Controlled, whether wholly or jointly, by Penn or UFRF:
(a)     the [**] Patent identified on Appendix A and the patent(s)/patent
application(s) claiming the Licensed Information and/or Subsequently Added
Intellectual Property and identified on Appendix G;
(b)    all United States and foreign patent applications claiming priority to
any of the patent(s) and patent application(s) identified in Appendix A or
Appendix G including divisionals, reissues, re-examinations, substitutions,
continuations, and continuations-in-part (only to the extent of claims that are
entitled under 35 U.S.C. Section 112 to the priority date of the
patent(s)/patent application(s) identified on Appendix A or Appendix G); and
(c)    all United States and foreign patents issuing from the patent
applications identified in Sections 1.25(a) and 1.25(b) (but in the case of
patents issuing on continuations-in-part applications identified in Section
1.25(b), only to the extent of claims that are entitled under 35 U.S.C. Section
112 to the priority date of the patent(s)/patent application(s) identified on
Appendix A or Appendix G), including, letters patent, patents of addition,
extensions, restorations, registration or confirmation patents, patents
resulting from post-grant proceedings, and supplementary protection
certificates.
1.26    “Penn Principal Investigators” means the Penn employees who have agreed
to participate in a statement of work under the Penn SRA.
1.27    “Penn SRA” means the Master Sponsored Research Agreement entered into on
October 30, 2018 for the conduct of preclinical animal studies with [**] gene
therapy (the “[**] Products”), and clinical natural history studies on human
BEST1-associated maculopathies.
1.28    “Phase I Clinical Trial” means any first-in-human clinical trial of a
Licensed Product, a principal purpose of which is to determine metabolism and
pharmacologic actions of a product and the side effects associated with
increasing doses in humans and that would satisfy the requirements under 21
C.F.R. § 312.21(a) for the United States, as amended from time to time, or the
corresponding foreign regulations of a comparable Regulatory Authority.
1.29    “Phase III Clinical Trial” means a human clinical trial of a Licensed
Product intended to be a pivotal trial for obtaining Regulatory Approval or to
otherwise establish safety and efficacy in patients with the disease or
condition being studied for purposes of filing a Biologics License Application
and that would satisfy the requirements under 21 C.F.R. §


6

--------------------------------------------------------------------------------

Table of Contents


312.21(c), as amended from time to time, or the corresponding foreign
regulations for a comparable filing with a comparable Regulatory Authority.
1.30    “Rare Pediatric Disease Priority Review Voucher” or “PRV” means a
voucher issued by the United States Secretary of Health and Human Services to
the sponsor of a rare pediatric disease product application at the time of a
marketing application approval, which entitles the holder of the voucher to
designate a single human drug application submitted under Section 505(b)(1) of
the FD&C Act or Section 351(a) of the United States Public Health Service Act as
qualifying for a priority review, as further defined in 21 U.S.C. 360ff or any
subsequent or superseding statute conferring similar rights.
1.31    “Regulatory Approval” means the approvals (excluding pricing and
reimbursement approvals), licenses, registrations or authorizations of any
Regulatory Authority, necessary to commercially distribute, sell or market a
product in a country.
1.32    “Regulatory Authority” means any national, supranational, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity and any other agencies in any country involved in the
granting or receipt of Regulatory Approvals.
1.33    “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any governmental authority with respect to a
Licensed Product other than a patent right, including rights conferred in the
U.S. under the Section 351(k) of the Public Health Service Act (42 U.S.C.
262(k)), the Orphan Drug Act (21 U.S.C. 360bb(a)(2)(A)), or the FDA
Modernization Act of 1997 (21 U.S.C. 355a(b)), or rights similar thereto outside
the United States, including without limitation, in the European Union, European
Commission Regulation (EC) No 726/2004 and European Commission Directive
2001/83/EC (as amended).
1.34    “Sale” means any transaction for which consideration is received or
booked by Licensee, its Affiliates or Sublicensees for sale, use, lease,
transfer or other disposition of a Licensed Product to or for the benefit of a
Third Party. For clarity, sale, use, lease, transfer or other disposition of a
Licensed Product by Licensee or any of its Affiliates or Sublicensees to another
of these entities for resale by such entity to a Third Party shall not be deemed
a Sale.
1.35    “SRA” means, as applicable, the Penn SRA, the Three-Party SRA or the
UFSRA.
1.36     “Sublicense” means the agreement to grant or not to assert any right
licensed to Licensee under Section 2.1, Section 2.2 or Section 2.3, including,
any agreement that permits any use of all or part of the Patent Rights, Licensed
Information or Know-How for research, development, or the manufacture,
marketing, distribution, commercialization, sale, offer for sale, import or
export of Licensed Products. An agreement that is described in this definition
is a Sublicense whether or not it is called a “sublicense” and whether or not it
is included in a stand-alone document or is part of a broader collaboration,
development, or joint venture agreement or arrangement.
1.37    “Sublicensee” means any Third Party or Licensee Affiliate granted a
Sublicense. “Sublicensee” also includes any Third Party or Licensee Affiliate to
which Licensee sells a


7

--------------------------------------------------------------------------------

Table of Contents


Licensed Product and from which Licensee receives a royalty based on sales of
the Licensed Product by the Third Party.
1.38    “Subsequently Added Intellectual Property” shall mean any Related
Intellectual Property, Related Joint Intellectual Property, Related Penn
Intellectual Property or Related UF Intellectual Property (as defined in the
Penn SRA, Three-Party SRA and UFSRA) to which Licensee has exercised its option
under Section 5.5 of the applicable SRA to have such Related Intellectual
Property, Related Joint Intellectual Property, Related Penn Intellectual
Property or Related UF Intellectual Property added to this Agreement, and which
is further described on Appendix G, as such Appendix G may be updated in
accordance with Section 2.8.
1.39    “Third Party” means any natural person or any corporation, company,
partnership, joint venture, firm or other entity, or any government or agency or
political subdivision thereof, in each case other than Licensee, either
Licensor, or any Affiliate of Licensee or either Licensor.
1.40    “Three-Party SRA” means the mutually agreeable Sponsored Research
Agreement to be entered into by Licensee, Penn and UFRF for the conduct of
preclinical animal studies with the [**] Products and any other preclinical
animal studies agreed to by the parties.
1.41    “UF Principal Investigators” means [**].
1.42    “ UF SRA” means the mutually agreeable Sponsored Research Agreement to
be entered into by Licensee and UFRF for the conduct of studies to finalize a
vector construct for “[**]” BEST1 gene therapy (the “[**] Products”) and to test
such construct in cells in vitro.
1.43    “Valid Claim” means (a) a claim of an issued patent that has not expired
or been dedicated to the public, abandoned, disclaimed or rendered unenforceable
through disclaimer or otherwise, nor been held invalid, unpatentable or
unenforceable or revoked by a patent office, court or other governmental agency
of competent jurisdiction in a final and non-appealable judgment (or judgment
from which no appeal was taken within the allowable time period), or (b) a claim
within a patent application which application has not been pending for more than
[**] from the date of its priority filing date and which claim has not been
irretrievably revoked, irretrievably cancelled, irretrievably withdrawn, held
invalid or irretrievably abandoned by a patent office, court or other
governmental agency of competent jurisdiction in a final and non-appealable
judgment (or judgment from which no appeal was taken within the allowable time
period), or finally determined to be unallowable in a decision from which an
appeal cannot or can no longer be taken.
1.44    “[**] Products” has the meaning set forth in Section 1.27.

Section 2    Grant
2.1    Patent Rights. In return for the royalties and other payments described
in Section 4, Licensors grant to Licensee a royalty-bearing, exclusive license
under the Patent Rights in the Licensed Field and Licensed Territory to make,
have made, use, have used, sell, offer to sell, have offered to sell, import,
have imported, develop, have developed, research, have researched,


8

--------------------------------------------------------------------------------

Table of Contents


commercialize and have commercialized Licensed Products. For clarity, Licensee
shall be permitted to seek the right to export and have exported Licensed
Products under this Agreement.
2.2    Know-How. In return for the royalties and other payments described in
Section 4, Licensors grant to Licensee a royalty-bearing, non-exclusive license
under the Know-How in the Licensed Field and Licensed Territory to make, have
made, use, have used, sell, offer to sell, have offered to sell, import, have
imported, develop, have developed, research, have researched, commercialize and
have commercialized Licensed Products. For clarity, Licensee shall be permitted
to seek the right to export and have exported Licensed Products under this
Agreement.
2.3    Licensed Information.    In return for the royalties and other payments
described in Section 4, Licensors grant to Licensee a royalty-bearing, exclusive
license under the Licensed Information in the Licensed Field and Licensed
Territory to make, have made, use, have used, sell, offer to sell, have offered
to sell, import, have imported, develop, have developed, research, have
researched, commercialize and have commercialized Licensed Products. For
clarity, Licensee shall be permitted to seek the right to export and have
exported Licensed Products under this Agreement.
2.4    Sublicense Rights.
(a)    Licensee may grant written Sublicenses to Third Parties with the prior
written consent of Licensors not to be unreasonably withheld; provided that,
Licensee may grant written Sublicenses, with the right to further sublicense,
without the prior written consent of Licensors (i) to its Affiliates that are
not owned or controlled in part by a Third Party Sublicensee or a Third Party
distributor of Licensed Products (without regard to market capitalization) and
(ii) to biopharmaceutical companies with a market capitalization of at least
[**] Dollars (US$[**]). Any agreement granting a Sublicense shall state that the
Sublicense is subject and subordinate to the terms of this Agreement, including
termination. Licensee shall also include provisions in all Sublicenses to
provide that in the event Sublicensee or its Affiliate brings a Patent Challenge
against Licensors or assists another party in bringing a Patent Challenge
against Licensors (except as required under a court order or subpoena or as part
of proceedings initiated by a patent office and not provoked by Sublicensee or
its Affiliate) then Licensee may terminate the Sublicense within [**].
Sublicenses granted hereunder shall (i) be issued in writing, (ii) to the extent
applicable, include or incorporate all of the rights of Licensors and require
the performance of obligations due to Licensors (and, if applicable, the U.S.
Government under 35 U.S.C. §§200-212) contained in this Agreement and (iii)
include or incorporate no less than the following terms and conditions:
(i)
Reasonable record keeping, audit and reporting obligations sufficient to enable
Licensors and Licensee to reasonably verify the payments due to Licensee and to
Licensors under such Sublicense and to reasonably monitor such Sublicensee’s
progress in developing and/or commercializing Licensed Products, provided that
such obligations shall be no less stringent that those provided in this
Agreement for Licensee.



9

--------------------------------------------------------------------------------

Table of Contents


(ii)
Infringement and enforcement provisions that do not conflict with the
restrictions and procedural requirements imposed on Licensee hereunder and do
not provide greater rights to Sublicensee than as provided in Section 8.

(iii)
Confidentiality provisions with respect to Confidential Information of Penn
consistent with the restrictions on Licensee in Section 18 of this Agreement.

(iv)
A requirement of indemnification of Licensors by Sublicensee that is equivalent
to the indemnification of Licensors by Licensee under Section 13 of this
Agreement.

(v)
A requirement of obtaining and maintaining insurance by Sublicensee that is
equivalent to the insurance requirements of Licensee under Section 13.3 of this
Agreement, including coverage under such insurance of Penn and UFRF as provided
in Section 13.3.

(vi)
Restriction on use of Licensors’ names etc. consistent with Section 14 of this
Agreement.

Any Sublicense that does not include all of the terms and conditions set forth
in this Section 2.4(a), or which is not issued in accordance with the terms and
conditions set forth in this Section 2.4, shall be null and void.
(b)    Licensee shall provide Licensors with a final copy, with reasonable
redactions (provided that the information reasonably necessary for Licensors to
verify Licensee’s compliance with its obligations to Licensors under this
Agreement shall not be redacted), within [**] after execution, of any Sublicense
that grants any right (including, for the avoidance of doubt, an option) to
commercialize a Licensed Product and/or under which Licensee has the right to
receive payments related to the sublicensed rights or to commercialization of
Licensed Product.
2.5    Patent Challenge. If Licensee (or any of its Affiliates) or Sublicensees
(or any of their Affiliates) brings a Patent Challenge against Licensors, or
Licensee (or any of its Affiliates) or Sublicensees (or any of their Affiliates)
assists another party in bringing a Patent Challenge against Licensors (except
as required under a court order or subpoena or as part of proceedings initiated
by a patent office and not provoked by Licensee or its Affiliate or Sublicensee
or its Affiliate), and Licensors do not terminate this Agreement pursuant to
Section 9.4, then, if the Patent Challenge is successful, Licensee may not
recoup any consideration, including royalties, paid to Licensors during the
period of challenge. If a Patent Challenge is unsuccessful, Licensee shall
reimburse Licensors for all reasonable legal fees and expenses incurred in its
defense against the Patent Challenge.
2.6    Retained Rights. Penn reserves to itself and any of its non-commercial
collaborators (subject to applicable confidentiality obligations), and UFRF
reserves to itself and the University of Florida and any of its or their
non-commercial collaborators (subject to applicable confidentiality
obligations), the right under the Patent Rights, Licensed Information and
Know-How to make, have made, develop, import, use and transfer to non-commercial
collaborators Licensed Products solely for its and their internal research [**],
clinical (including, but not limited to patient care at Shands Teaching Hospital
and University of Florida patient care


10

--------------------------------------------------------------------------------

Table of Contents


facilities and the Hospital of the University of Pennsylvania and Penn), and
educational purposes; provided that Penn, UFRF and the University of Florida do
not grant any rights under the Patent Rights or Licensed Information to
commercialize or to manufacture any Licensed Product to any Third Party
commercial entity. The right set forth in this Section 2.6 is subject in all
cases to the confidentiality obligations of Section 18.
2.7    Un-Addressed Markets or Territories. If, after Licensee obtains
Regulatory Approval in at least the United States and two of the Major European
Countries, (i) Licensors receive a request from a Third Party to develop and
commercialize a Licensed Product in a territory outside the United States and
outside countries in the European Union and (ii) Licensee is not developing or
commercializing a Licensed Product in such territory and has no current plans to
do so, Licensors may refer such Third Party to Licensee and Licensee agrees to
consider in good faith any proposal from such Third Party to develop and
commercialize a Licensed Product in such territory and to consider in good faith
whether to grant a Sublicense on commercially reasonable terms to such Third
Party. For the avoidance of doubt, the determination of whether to grant such
Sublicense shall be in Licensee’s sole, reasonable business discretion.
2.8    Related IP. If Licensee exercises its right pursuant to the applicable
SRA to have Related Intellectual Property, Related Joint Intellectual Property,
Related Penn Intellectual Property, or Related UF Intellectual Property (as
defined in the Penn SRA, Three-Party SRA or UF SRA) added to the intellectual
property licensed under this Agreement, then (i) Licensee shall prepare an
amendment to this Agreement in a form reasonably acceptable to Penn and UFRF to
include such Related Intellectual Property, Related Joint Intellectual Property,
Related Penn Intellectual Property, or Related UF Intellectual Property on
Appendix G hereto and (ii) [**], Penn and UFRF shall promptly execute such
amendment to add such Related Intellectual Property, Related Joint Intellectual
Property, Related Penn Intellectual Property or Related UF Intellectual Property
to Appendix G and such rights shall be deemed to be “Subsequently Added
Intellectual Property” hereunder by virtue of such amendment.
2.9    Exclusivity of [**]. During the term of this Agreement, UFRF shall use
reasonable efforts to ensure that [**], to create a product candidate in or for
the Licensed Field on behalf of [**], including in connection with the
performance of sponsored research for or on behalf of [**].
2.10    Data Package Delivery. Licensee, from time to time, and solely in
connection with the development of a Licensed Product, may make reasonable
requests of Licensors for additional Licensed Information or Know How that is
possessed by Licensors but that has not been previously delivered to Licensee.
To the extent that such Licensed Information or Know How is readily available
and is not subject to other restrictions or limitations, Licensors will make a
reasonable effort to comply with such requests from Licensee and will each
deliver to Licensee such requested Licensed Information or Know How. Licensee
shall be responsible for Licensors’ reasonable out-of-pocket costs and expenses
incurred in furtherance of the foregoing.


11

--------------------------------------------------------------------------------


Table of Contents


Section 3    Diligence Obligations
3.1    Development. Licensee agrees that:
(a)    it will use Commercially Reasonable Efforts to pursue the Development
Plan with the intent to provide at least one Licensed Product for sale within at
least the United States and two of the Major European Countries within the
Licensed Field;
(b)    following Regulatory Approval, it will use Commercially Reasonable
Efforts to commercialize at least one Licensed Product within at least the
United States and two of the Major European Countries;
(c)    until such time as a Licensed Product receives Regulatory Approval in the
United States and two of the Major European Countries, it will supply Penn, on
behalf of both Licensors, with a written Development Report for each calendar
year annually within [**] after the end of such calendar year; and
(d)    Licensee and Sublicensee(s) shall apply patent markings that meet all
requirements of 35 U.S.C. §287 with respect to all Licensed Products.
3.2    First Commercial Sale; Milestones.
(a)    Milestone Obligations.
(i)    [**] Products. Licensee agrees that the First Commercial Sale of a [**]
Product to a customer shall occur on or before [**]. In addition, if Licensee
fails to achieve such First Commercial Sale within such timeframe or if Licensee
fails to meet the milestones shown in Appendix F-1 (as such due dates or
milestones may be extended in accordance with Section 3.2(b)) by their
respective due dates, Licensors may terminate this Agreement pursuant to Section
9.3(b) but solely with respect to Licensee’s rights and licenses to the Category
of [**] Products. For clarity, the foregoing diligence obligations shall be
deemed satisfied if met by one [**] Product, and Licensee shall not be obligated
to meet such diligence obligations with respect to any subsequent [**] Product.
(ii)    [**] Products. [**], the parties shall mutually agree in good faith on
(x) a date for Licensee to achieve the First Commercial Sale to a customer of a
[**] Product, which shall be set forth in this Section 3.2(a)(ii), (y) an update
to the Development Plan to include the pertinent information for the [**]
Products, and (z) the diligence milestones for the [**] Products and the dates
for Licensee to achieve such milestones, which shall be set forth in Appendix
F-2. If Licensee fails to achieve such agreed upon First Commercial Sale within
the agreed upon timeframe or if Licensee fails to meet the agreed upon
milestones set forth in Appendix F-2 (as such due dates or milestones may be
extended in accordance with Section 3.2(b)) by their respective due dates,
Licensors may terminate this Agreement pursuant to Section 9.3(b) but solely
with respect to Licensee’s rights and licenses to the Category of [**] Products.
For clarity, the foregoing diligence obligations shall be deemed satisfied if
met by one


12

--------------------------------------------------------------------------------

Table of Contents


[**] Product, and Licensee shall not be obligated to meet such diligence
obligations with respect to any subsequent [**] Product.
(b)    Licensee shall notify Licensors in writing as each milestone set forth in
Section 3.2(a) is met. If Licensee requires an extension of any milestones or
due dates set forth in Section 3.2(a) or Appendix F, Licensee shall inform Penn
of such extension in writing at least [**] prior to the required due dates,
fully describing Licensee’s diligent efforts to achieve the milestone or due
date to date, establishing the new due date, and describing Licensee’s plan to
meet such new due date. Later-in-time milestone due dates shall automatically be
deemed to have been extended by the same amount of time. However, if Penn
reasonably objects to such extension within [**] after receipt of Licensee’s
extension notice, the terms of such extension (including whether to grant such
extension) shall be negotiated by the parties in good faith, unless Licensee
sends to Penn documentation demonstrating that Licensee has spent the below
amounts in respect of the Licensed Product whose milestones Licensee is seeking
to extend, in which case Penn’s objection as to whether to grant an extension
shall be deemed to have been overcome, and the parties shall agree on reasonable
extension dates; however, Licensee may only use such justification for an
extension two times per milestone.
Timing of Extension Request
Amount Spent by Licensee under this Agreement in the [**] Prior to Extension
Request
[**]
[**]
[**]
[**]
[**]
[**]



3.3    Clinical Trials. University of Florida or Penn policies may require
approval of clinical trials at the University of Florida or Penn (as applicable)
involving technology invented at the University of Florida or at Penn (as
applicable).  Accordingly, Licensee will notify the applicable Licensor prior to
commencing any clinical trials involving a Licensed Product at such Licensor or
its affiliated medical facilities.

Section 4    Payments
4.1    License Issue Fee. Licensee shall pay to Penn, on behalf of both
Licensors, a non-refundable license issue fee of two hundred thousand dollars
($200,000) within thirty (30) days after the Effective Date.
4.2    Annual License Maintenance Fee. Starting with the first anniversary of
the Effective Date, Licensee shall pay to Penn, on behalf of both Licensors, an
annual license maintenance fee of [**] dollars ($[**]) each year, to be paid
within [**] after each anniversary of the Effective Date of this Agreement. The
annual license maintenance fee is payable until the First Commercial Sale of a
Licensed Product, after which time the royalties set forth in Section 4.4,
instead of the annual license maintenance fee, shall become due and payable to
Penn on


13

--------------------------------------------------------------------------------

Table of Contents


behalf of both Licensors. The annual license maintenance fees paid by Licensee
are not creditable against any royalties that become due and payable under this
Agreement.
4.3    Patent Application Grant Fee. In the event that a U.S. patent that claims
inventions that are disclosed in the Licensed Information, [**] Patent, and/or
inventions generated under the Penn SRA, Three-Party SRA or UF SRA is issued and
is exclusively licensed to Licensee under this Agreement, Licensee shall pay
Penn a one-time, non-refundable and non-creditable patent grant fee of [**]
dollars ($[**]) within [**] of the later of the date of the issuance of such
patent or the date when such patent is exclusively licensed to Licensee under
this Agreement. This fee shall be payable no more than once. Notwithstanding the
foregoing, patents issued from patent applications filed prior to the Effective
Date are excluded, other than the [**] Patent.
4.4    Royalty on Licensed Products. Licensee shall pay Penn, on behalf of both
Licensors, earned royalties calculated as a percentage of Net Sales. Earned
royalties are earned as of the earlier of (i) the date the Licensed Product is
actually sold and paid for and (ii) the date an invoice is sent by Licensee, its
Affiliates and/or its Sublicensee(s), or as of the date a Licensed Product is
transferred to a Third Party for promotional reasons. Licensee shall pay to Penn
royalties as follows, on a country-by-country basis:
(a)    [**] percent ([**]%) for Net Sales of Licensed Products that are Covered
by a Valid Claim of the Patent Rights in the country in which such Licensed
Product is sold, which royalty obligation under this Section 4.4(a) shall
terminate, on a country-by-country basis, when the Licensed Product is no longer
Covered by a Valid Claim of the Patent Rights in the country in which such
Licensed Product is sold. In the event of Loss of Market Exclusivity with
respect to a Licensed Product in a particular country, the royalty due under
this clause Section 4.4(a), if applicable, shall, starting with the calendar
quarter following such Loss of Market Exclusivity, be reduced for the remainder
of the Royalty Term for such Licensed Product or the period of time that a Loss
of Market Exclusivity for such Licensed Product exists in such country,
whichever is shorter, to [**] percent ([**]%) for Net Sales of such Licensed
Product in such country. For the avoidance of confusion, in each case with
respect to sales of a Licensed Product in a particular country, if a royalty
reduction for Loss of Market Exclusivity has been applied pursuant to the
previous sentence, then a royalty reduction for royalty payments to third
parties pursuant to Section 4.4(d) may not be applied.
(b)    [**] percent ([**]%) for Net Sales of Licensed Products that are not
subject to Section 4.4(a) above, but are sold during a period of Regulatory
Exclusivity for such Licensed Product in the country in which such Licensed
Product is sold, which royalty obligation under this Section 4.4(b) shall
terminate, on a country-by-country basis, when the Licensed Product is no longer
sold during a period of Regulatory Exclusivity for such Licensed Product in the
country in which such Licensed Product is sold. In the event of Loss of Market
Exclusivity with respect to a Licensed Product in a particular country, the
royalty due under this clause Section 4.4(b), if applicable, shall, starting
with the calendar quarter following such Loss of Market Exclusivity, be reduced
for the remainder of the Royalty Term for such Licensed Product or the period of
time that a Loss of Market Exclusivity for such Licensed Product exists in such


14

--------------------------------------------------------------------------------

Table of Contents


country, whichever is shorter, to [**] percent ([**]%) for Net Sales of such
Licensed Product in such country.
(c)    [**] percent ([**]%) for Net Sales of Licensed Products that are not
subject to either of Sections 4.4(a) or 4.4(b) above, which royalty obligation
under this Section 4.4(c) shall terminate on the date that is ten (10) years
after the First Commercial Sale of a Licensed Product.
(d)    If Licensee has or obtains a license(s) from a Third Party(ies) to patent
rights or other intellectual property rights that are necessary to research,
develop, make, have made, use, have used, offer to sell, sell, import, export or
commercialize a Licensed Product(s), Licensee, subject to the proviso to this
sentence, may offset [**]%) of any royalty payments actually paid by Licensee to
such Third Party(ies) under such license(s) with respect to sales of such
Licensed Product(s) in a country against the royalty payments that are due to
Penn with respect to Net Sales of such Licensed Products in such country under
Section 4.4(a); provided that in no event shall the royalty payments under
Section 4.4(a) to Penn with respect to Net Sales of such Licensed Products in
such country be reduced as a result of the application of this Section 4.4(d) by
more than [**]%) of the amount otherwise due under Section 4.4(a). For clarity,
the royalty due under Section 4.4(a) shall not be reduced beyond a floor of [**]
percent ([**]%) during the period such royalty is applicable to the Licensed
Product in the applicable country. Any amounts that are not offset during a
reporting period shall be creditable against payments arising in subsequent
reporting periods. For clarity, Licensee shall be responsible for making all
payments to Third Parties in respect of any such necessary intellectual property
rights.
(e)    Within [**] after the end of each calendar quarter ending on March 31,
June 30, September 30 or December 31, Licensee shall pay amounts owing to Penn
under this Section 4.4 for such calendar quarter. Royalties are not additive,
but are payable based on the highest applicable rate that is calculated
according to this Section 4.4. Royalties shall be payable, on a
country-by-country and Licensed Product-by-Licensed Product basis, until the
latest of (i) the expiration of the last-to-expire Patent Rights if the making,
having made, using, offering to sell, selling or importing of such Licensed
Product by Licensee, its Affiliates or its Sublicensees (or the distributors of
any of them) is Covered by a Valid Claim of the Patent Rights in the country in
which the Licensed Product is sold, (ii) the expiration of Regulatory
Exclusivity in the country in which such Licensed Product is sold or (iii) ten
(10) years from the First Commercial Sale of such Licensed Product in the
country in which the Licensed Product is sold (the “Royalty Term”).
4.5    Minimum Royalty.
(a)    Licensee shall pay Penn a minimum annual royalty (“Minimum Annual
Royalty”) of $[**] during the period set forth in Section 4.5(b).
(b)    Beginning on the earlier of (i) the calendar year following the First
Commercial Sale of a Licensed Product or (ii) calendar year [**], the Minimum
Annual Royalty shall be due on January 15 of each calendar year. The Minimum
Annual Royalty paid to Penn


15

--------------------------------------------------------------------------------

Table of Contents


for a given calendar year shall be credited toward earned royalties payable to
Penn, but only for royalties based on Net Sales made in such given calendar
year.
4.6    Milestone Payments.
(a)    Licensee shall pay Penn, on behalf of both Licensors, the below milestone
payments within [**] after Licensee, or any Affiliate or Sublicensee, first (and
only the first time) achieves the corresponding milestone for a first Licensed
Product:
Event    Milestone Payment
One-Time Clinical or Regulatory Milestones
[**]    [**]
[**]    [**]
[**]    [**]
[**]    [**]
[**]    [**]


One-Time Worldwide Commercial Milestones on Net Sales
First instance of calendar year Net Sales of $[**]    $[**]
First instance of calendar year Net Sales of $[**]    $[**]
First instance of calendar year Net Sales of $[**]    $[**]
First instance of calendar year Net Sales of $[**]    $[**]
Each time a Clinical or Regulatory Milestone set forth above for a first
Licensed Product is achieved, then any Clinical or Regulatory Milestone Payments
with respect to earlier Clinical or Regulatory Milestones set forth above for
the same Licensed Product shall, to the extent not previously paid, be due and
payable together with the achieved Clinical or Regulatory Milestone irrespective
of whether such earlier Clinical or Regulatory Milestone(s) was actually
achieved; provided, however, that a Regulatory Approval or reimbursement
approval Clinical or Regulatory Milestone in one territory shall not be deemed
to be a Clinical or Regulatory Milestone that is earlier than any other
Regulatory Approval or reimbursement approval Clinical or Regulatory Milestone
in another territory.
For the purpose of clarification, if calendar year worldwide Net Sales for the
first Licensed Product are $[**] in Year 1 and $[**] in Year 2, a sales
milestone of $[**] is payable on account of Year 1 and a sales milestone of
$[**] is payable on account of Year 2. If calendar year worldwide Net Sales for
the first Licensed Product are $[**] in Year 1 and $[**] in Year 2, a sales
milestone of $[**] is payable on account of Year 1 and a sales milestone of
$[**] is payable on account of Year 2.
(b)    In the event that Licensee pursues both Categories of Licensed Products,
then Licensee shall pay Penn, on behalf of both Licensors, the following
one-time, non-


16

--------------------------------------------------------------------------------

Table of Contents


refundable and non-creditable Milestone Payments within [**] after Licensee, or
any Affiliate or Sublicensee, first (and only the first time) achieves the
corresponding milestone for a Licensed Product from a different Category than
the Licensed Product that first achieves the same milestone event under Section
4.6(a) above:
Event    Milestone Payment
One-Time Clinical or Regulatory Milestones
[**]    [**]
[**]    [**]
[**]    [**]
[**]    [**]
[**]    [**]




One-Time Worldwide Commercial Milestones on Net Sales
First instance of calendar year Net Sales of $[**]    $[**]
First instance of calendar year Net Sales of $[**]    $[**]
First instance of calendar year Net Sales of $[**]    $[**]
First instance of calendar year Net Sales of $[**]    $[**]
Each time a Clinical or Regulatory Milestone set forth above for a subsequent
Licensed Product is achieved, then any Clinical or Regulatory Milestone Payments
with respect to earlier Clinical or Regulatory Milestones set forth above for
the same Licensed Product shall, to the extent not previously paid, be due and
payable together with the achieved Clinical or Regulatory Milestone irrespective
of whether such earlier Clinical or Regulatory Milestone(s) was actually
achieved; provided, however, that a Regulatory Approval or reimbursement
approval Clinical or Regulatory Milestone in one territory shall not be deemed
to be a Clinical or Regulatory Milestone that is earlier than any other
Regulatory Approval or reimbursement approval Clinical or Regulatory Milestone
in another territory. For the avoidance of doubt, if the subsequent Licensed
Product that achieves any of the foregoing milestone events is in the same
Category as the first Licensed Product to achieve the same milestone event, then
the milestones for such subsequent Product will not be due.
4.7    Sublicense Fees.
(a)    For purposes of this Section 4.7, the following defined terms shall have
the following meanings:
(i)    “Sublicense Income” shall mean any consideration such as fees, minimum
royalties, milestone payments or other payments received by Licensee or any of
its Affiliates from a Third Party based on an agreement or series of related
agreements involving a Sublicense of the Patent Rights to a Third Party other
than (A) payments for running royalties


17

--------------------------------------------------------------------------------

Table of Contents


based on Net Sales or profit-share payments, (B) payments for research or
development conducted by Licensee or its Affiliates or services or goods
provided by Licensee or its Affiliates pursuant to the Sublicense or related
agreements, (C) payments for the fair market value of debt or equity securities
of Licensee or its Affiliates and (D) payments that are specifically allocated
to products that are not Licensed Products;
(ii)    “Third Party Allocated Sublicense Income” shall mean the portion of any
Sublicense Income reasonably allocable to Third Party intellectual property
rights that are necessary to research, develop, make, have made, use, have used,
offer to sell, sell, import, export or commercialize a Licensed Product and that
have been in-licensed or acquired by Licensee and included with the Sublicense
of the Patent Rights to a Third Party, which portion shall not exceed [**]%) of
the total amount of Sublicense Income received by Licensee and any of its
Affiliates, as further adjusted by the proviso immediately following the table
in Section 4.7(b) below; and
(iii)    “Licensor Allocated Sublicense Income” shall mean (A) the total amount
of Sublicense Income received by Licensee and any of its Affiliates less (B) any
Third Party Allocated Sublicense Income.
(b)    If Licensee or any of its Affiliates receives any Sublicense Income then
Licensee shall pay Penn, on behalf of both Licensors, within [**] of receipt of
such Sublicense Income, the following percentages of the portion of such
Sublicense Income constituting the Licensor Allocated Sublicense Income, based
upon on the status, at the time of entering into the Sublicense, of clinical
development of each Licensed Product which is the subject of the particular
Sublicense:
Time period
Percentage (%) of Licensor Allocated Sublicense Income payable to Penn, on
behalf of both Licensors
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



Provided that, in the event that the amount that would otherwise be payable by
Licensee to Penn, on behalf of both Licensors, pursuant to this Section 4.7(b)
is less than [**] percent ([**]%) of the total Sublicense Income received by
Licensee and any of its Affiliates (the “Minimum Sublicense Share”), Licensee
shall pay an additional amount to Penn, on behalf of both Licensors, such that
the total amount paid by Licensee to Penn, on behalf of both Licensors, pursuant
to this Section 4.7(b) equals the Minimum Sublicense Share.


18

--------------------------------------------------------------------------------

Table of Contents


If under the Sublicense the Licensee receives Sublicense Income that is not
attributable to any particular Licensed Product (e.g., an upfront payment), then
the percentage applied to such payment will be based upon the status of the most
advanced Licensed Product licensed under the Sublicense. By way of example and
not limitation, (i) assuming [**].
(c)    If Licensee receives consideration other than cash, Licensee and Penn
will cooperate in good faith to perform a valuation of the non-cash
consideration portion received in exchange for the Sublicense and such valuation
shall be deemed to be the fair value thereof for calculating the Sublicense fee
of the non-cash consideration portion to be paid to Penn. Licensee agrees to
provide to Penn under terms of confidentiality the executed documentation
related to the Sublicense resulting in the non-cash consideration including all
terms without redaction that are necessary to perform a valuation of the
non-cash consideration and the parties shall in good faith determine the value
of such non-cash consideration by mutual agreement.
4.8    FDA Priority Review Voucher. In the event Licensee or its Affiliate
receives an FDA Rare Pediatric Disease Priority Review Voucher based on a
Regulatory Approval of a Licensed Product, then Licensee shall promptly provide
written confirmation to Penn that it or its Affiliate received such PRV. In
addition, if and when the conditions of either 4.8(a) or 4.8(b) are met,
Licensee shall pay Penn (on behalf of Licensors) the amounts set forth in either
4.8(a) or 4.8(b), as applicable:
(a)    In the event Licensee or its Affiliate sells the PRV to a Third Party,
then Licensee will pay to Penn (on behalf of Licensors) [**] percent ([**] %) of
all consideration, including fees, minimum royalties, milestone payments or
other payments Licensee or its Affiliate receives for the sale of the PRV within
[**] of receipt of such consideration. If Licensee or its Affiliate receives
consideration other than cash, Licensee and Penn (on behalf of Licensors) will
cooperate in good faith to perform a valuation of the non-cash consideration
portion received in exchange for the PRV and such valuation shall be deemed to
be the fair value thereof for calculating the fee for the non-cash consideration
portion to be paid to Penn (on behalf of Licensors). Licensee agrees to provide
to Penn (on behalf of Licensors) under terms of confidentiality the executed
documentation related to the transaction resulting in the non-cash consideration
including all terms without redaction that are necessary for Penn (on behalf of
Licensors), by itself or through an auditor reasonably acceptable to Licensee,
to perform a valuation of the non-cash consideration.
(b)    In the event Licensee or its Affiliate uses the PRV for a Licensee
product or Licensee’s Affiliate product (other than a Licensed Product), then
Licensee will pay Penn (on behalf of Licensors):
(i)    [**] dollars ($[**]) within [**]; and
(ii)    [**] dollars ($[**]) as a one-time sales milestone, payable within [**]
after the end of the calendar year when the aggregate calendar year net sales
throughout the world of such product by Licensee, its Affiliate(s) and its
sublicensee(s) have reached [**] dollars ($[**]), provided that


19

--------------------------------------------------------------------------------

Table of Contents


(iii)    in the event that Licensee or its Affiliate uses the PRV for a Licensee
product or a Licensee’s Affiliate product (other than a Licensed Product),
Licensee shall identify the product to Penn (on behalf of Licensors) within [**]
of use of the PRV and, starting in the calendar year of the first commercial
sale of such product, provide a report [**] of the end of each calendar year
setting forth the annual net sales of the product for such calendar year by
Licensee, its Affiliate(s) and its sublicensees and the aggregate net sales of
the product from the first commercial sale of the product. Licensee shall have
no obligation to report annual net sales of the product after Licensee has paid
the one-time sales milestone per Section 4.7(b)(ii).

Section 5    Representations and Disclaimers of Licensors and Licensee.
5.1    Representations of Licensors. Each of Penn and UFRF (on behalf of itself
and with respect to the University of Florida), as applicable and as of the
Effective Date, represents to Licensee that (a) in the case of Penn, its
employees have assigned or are obligated to assign to such party their entire
right, title, and interest in the applicable Patent Rights, Licensed Information
and Know-How, and in the case of UFRF, the University of Florida’s employees
have assigned or are obligated to assign to the University of Florida their
entire right, title and interest in the applicable Patent Rights, Licensed
Information and Know-How, and in turn, the University of Florida has assigned
its entire right, title and interest in the applicable Patent Rights, Licensed
Information and Know-How to UFRF; (b) it is duly authorized, by all requisite
governance action, to execute and deliver this Agreement and the execution,
delivery and performance of this Agreement by such party does not require any
stakeholder action or approval, and the person executing this Agreement on
behalf of such party is duly authorized to do so by all requisite governance
action; (c) to the actual knowledge of the individuals currently in UFRF’s
licensing office and involved with the Patent Rights, all inventors of the
inventions set forth in the Patent Rights are correctly identified in the patent
filings; (d) in the case of UFRF, to the actual knowledge of the individuals
currently in the UFRF licensing office, the granting of the licenses to the
Patent Rights, Licensed Information and Know How, in each case Controlled by
UFRF, pursuant to this Agreement does not violate any agreement with a Third
Party binding UFRF; and (e) in the case of UFRF, to the actual knowledge of the
individuals currently in the UFRF licensing office, with respect to the [**]
Patent and any related Patent Rights, it is in compliance with The Patent and
Trademark Law Amendments Act of 1980 (Public Law 96-517; 35 U.S.C. §§ 200-212),
including any amendments thereto and all regulations promulgated thereunder.
5.2    Representations of Licensee. Licensee, as of the Effective Date,
represents that (a) it is a corporation duly organized, validly existing and in
good standing under the laws of the state or other jurisdiction of incorporation
or formation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof, (b) it is duly authorized, by
all requisite corporate action, to execute and deliver this Agreement and the
execution, delivery and performance of this Agreement by Licensee does not
require any shareholder action or approval, and the person executing this
Agreement on behalf of Licensee is duly authorized to do so by all requisite
corporate action and (c) no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal,


20

--------------------------------------------------------------------------------

Table of Contents


state or local governmental authority is required on the part of Licensee in
connection with the valid execution, delivery and performance of this Agreement.
5.3    Disclaimers.
(a)    Nothing in this Agreement is:
(i)    a warranty or representation by Licensors of the scope of any right
included in the Patent Rights;
(ii)    a warranty or representation that anything made, used, sold or otherwise
disposed of under the license granted in this Agreement does not infringe
patents or other rights of Third Parties;
(iii)    an obligation to bring or prosecute actions or suits against Third
Parties for infringement of Patent Rights;
(iv)    an obligation to furnish know-how or services other than those specified
in this Agreement; or
(v)    a warranty or representation by Licensors that they will not grant
licenses to others to make, use or sell products not covered by the claims of
the Patent Rights which may be similar to or compete with products made or sold
by Licensee.
(b)    EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
LICENSEE NOR LICENSORS MAKE ANY REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND VALIDITY OF PATENT RIGHTS
CLAIMS, ISSUED OR PENDING.
(c)    LICENSORS ASSUME NO RESPONSIBILITIES WHATSOEVER WITH RESPECT TO USE,
SALE, OR OTHER DISPOSITION BY LICENSEE, ITS SUBLICENSEE(S), ITS AFFILIATE(S) OR
THEIR VENDEES OR OTHER TRANSFEREES OF PRODUCTS INCORPORATING OR MADE BY USE OF
PATENT RIGHTS, LICENSED INFORMATION OR KNOW-HOW LICENSED UNDER THIS AGREEMENT.

Section 6    Record Keeping; Accounting
6.1    Books and Records. Licensee and its Sublicensee(s) shall keep books and
records related to its and their payment and diligence obligations regarding
Licensed Products under this Agreement sufficiently to verify the accuracy and
completeness of Licensee’s and its Sublicensee(s)’s accounting and reporting
relating to such obligations, including without limitation, applicable
inventory, purchase and invoice records, manufacturing records, sales analysis,
general ledgers, financial statements, and tax returns. Licensee and its
Sublicensee(s) shall preserve these books and records for at least [**] after
they are created or as required by federal law, both during and after the term
of this Agreement.


21

--------------------------------------------------------------------------------

Table of Contents


6.2    Audit Rights. Licensee and its Sublicensee(s) shall take steps to permit
Penn to, on behalf of both Licensors and within [**] after its written request
therefor, audit and review all of such books and records maintained for purposes
of compliance with Section 6.1, up to a maximum of [**], at a single United
States location of Licensee’s choice to verify the accuracy of Licensee’s and
its Sublicensee(s)’s accounting relating to Licensed Products and Sublicense
consideration. The review may be performed by any authorized employees of Penn
as well as by any attorneys or accountants designated by Penn upon reasonable
notice and during regular business hours. If a deficiency with regard to any
payment is determined, Licensee and its Sublicensee(s) shall pay the deficiency
along with applicable interest as described in Section 6.3(a) within [**] of
receiving notice. If a payment deficiency for a calendar year exceeds [**]
percent ([**]%) of amounts paid for that year, then Licensee or its
Sublicensee(s) shall pay Penn’s out-of-pocket expenses incurred with respect to
the review, and Penn shall have the right to conduct a second audit within the
same calendar year. If an overpayment with regard to any payment is determined,
Licensee shall have the right to credit the amount of such overpayment against
any future payments under this Agreement. The rights of Penn under this Section
6.2 are subject to the execution and delivery by Penn, its attorneys or
accountants participating in such audit of a nondisclosure agreement on terms
reasonably satisfactory to Licensee pursuant to which Penn, its attorneys and
accountants agree not to disclose or use for any purpose other than as
contemplated under this Section 6.2 any of the information reviewed pursuant to
such audit.
6.3    Accounting for Payments.
(a)    Any undisputed, overdue amount under this Section 6, Section 7 or any
other provision of this Agreement shall accrue interest from the due date at the
rate of [**] percent ([**]%) per month. This interest provision is not a grant
of permission for any payment delays, and shall not accrue on the portions of
any overdue amounts that are disputed in good faith. Licensee is responsible for
repayment to Penn of any reasonable attorney, collection agency, or other
out-of-pocket expenses to collect overdue payments.
(b)    Except as otherwise directed or with respect to the instructions for
reimbursements set forth in Sections 7.2 and 7.3, Licensee shall pay all amounts
owing to Penn or UFRF under this Agreement in United States dollars at any one
of the following address:
By ACH/Wire:
By Check (lockbox):
[**]
The Trustees of the
ABA #[**] (domestic wires)
University of Pennsylvania
SWIFT CODE: [**]
c/o Penn Center for Innovation
(international wires only)
PO Box 785546
Account Number: [**]
Philadelphia, PA 19178-5546
 
 

Licensee shall convert all monies owing in currencies other than United States
dollars in accordance with Licensee’s reasonable then-current standard exchange
rate methodology as applied in its external reporting for the conversion of
foreign currency sales into U.S. Dollars.


22

--------------------------------------------------------------------------------

Table of Contents


Licensee shall give Penn prompt written notice of any changes to Licensee’s
customary and usual procedures for currency conversion.
(c)    Prior to the First Commercial Sale, on an annual basis concurrently with
delivery of Development Reports pursuant to Section 3.1(c), and following the
First Commercial Sale, on a quarterly basis concurrently with payment of
royalties pursuant to Section 4.4(e), Licensee shall submit a completed royalty
report in the form shown in Appendix E–Royalty Report showing how any amounts
payable to Penn have been calculated. Such royalty report shall provide
accounting on a per-country and Licensed Product-by-Licensed Product basis. In
addition, Licensee shall include with all such reports a written representation
signed by an officer of Licensee on behalf of Licensee that (i) the Net Sales
amounts used to prepare such statements have been prepared in accordance with
the Accounting Principles and (ii) the amounts payable to Penn reflected in such
statements have been calculated in accordance with this Agreement.
(d)    Following the First Commercial Sale, if no payment is owed to Penn,
Licensee shall supply an accounting demonstrating that fact to Penn.
(e)    Licensee shall make all payments due under this Agreement without
deduction for taxes, assessments, or other charges of any kind which may be
imposed on Penn by any government or political subdivision with respect to any
amounts payable to Penn pursuant to this Agreement. All such taxes, assessments,
or other charges, if any, shall be assumed by Licensee. Licensee is responsible
for all wire/bank fees associated with all payments due to Penn pursuant to this
Agreement.

Section 7    Patent Prosecution
7.1    Prosecution of the [**] Patent. UFRF shall file, prosecute, and maintain
the Patent Rights related to the [**] Patent using counsel of its choice
reasonably acceptable to Licensee. Licensee acknowledges that [**] is
acceptable. UFRF shall promptly provide Licensee with copies of all documents
sent to and received from the United States Patent and Trademark Office and
foreign patent offices relating to the [**] Patent. Licensee shall keep those
documents confidential.
7.2    Reimbursement. Licensee shall pay UFRF $18, 367.00 within thirty (30)
days after the Effective Date to reimburse expenses associated with preparation,
filing, prosecution, issuance, maintenance, and reporting of the Patent Rights
relating to the [**] Patent prior to the Effective Date. (UFRF NOTE: the above
referenced dollar amount in this Section 7.2 is subject to change, as UFRF may
not have received all related patent prosecution expense invoices from the law
firm at the time of license negotiation.). Licensee shall pay all amounts owing
to UFRF at the following:
University of Florida Research Foundation, Incorporated
223 Grinter Hall, PO Box 115500
Gainesville, Florida 32611-5500
Attention: Business Manager


23

--------------------------------------------------------------------------------

Table of Contents


Wiring Instructions: www.research.ufl.edu/ufrf/wiring.html
7.3    Consultation and Maintenance.
(a)    UFRF will solicit input from Licensee regarding (a) actions to be taken
and material decisions in connection with prosecution and maintenance of the
Patent Rights related to the [**] Patent, and (b) fees, annuities, costs and
expenses to be incurred in connection therewith. UFRF will submit, or will cause
to be submitted to Licensee (or its designated counsel) all correspondence or
other materials related to the preparation, filing, prosecution (including
interferences and oppositions), issuance, maintenance and reporting of the
Patent Rights related to the [**] Patent for Licensee’s review and comment prior
to any filing or other submission thereof, and UFRF will give due consideration
to comments provided by Licensee or Licensee’s counsel. If Licensee fails to
provide comments regarding actions to be taken, submissions or payment of fees,
annuities, or other costs or expenses within [**] of the date of UFRF’s
submission thereof to Licensee, then UFRF will assume Licensee has no comments.
(b)    UFRF shall maintain the Patent Rights related to the [**] Patent in at
least the following countries: [**]. Licensee shall pay all costs and expenses
incurred by UFRF related to the preparation, filing, prosecution (including
interferences and oppositions), issuance, maintenance and reporting of the
Patent Rights related to the [**] Patent in such countries and in any additional
countries or jurisdictions in which UFRF and Licensee mutually agree to pursue
such preparation, filing, prosecution (including interferences and oppositions),
issuance, maintenance and reporting, in each case that were not previously
reimbursed pursuant to Section 7.2 within [**] of receipt of an invoice from
UFRF. Licensee shall keep UFRF fully apprised of the entity status of Licensee
and all Sublicensees with respect to United States and applicable foreign patent
laws. Licensee shall inform UFRF of any changes in writing of the entity status
from “small entity” to “large entity” or vice versa with respect to United
States and applicable foreign patent laws within [**] of any change.
(c)    UFRF shall, with respect to the [**] Patent and any related Patent
Rights, remain in compliance with The Patent and Trademark Law Amendments Act of
1980 (Public Law 96-517; 35 U.S.C. §§ 200-212), including any amendments thereto
and all regulations promulgated thereunder, and shall reasonably assist Licensee
in complying with Licensee’s obligations under such law, including, as
applicable, that set forth in Section 17.1.
(d)    Licensee shall have the sole right in electing which of the Patent Rights
related to the [**] Patent shall receive any patent term extension under 35
U.S.C. § 156 in the United States, supplemental protection certificate in the
European Union and similar rights in foreign jurisdictions. UFRF and Licensee
shall cooperate in timely filing and obtaining the patent term extension,
supplemental protection certificate and similar rights for such Patent Right(s)
elected by Licensee.
7.4    Licensee may elect upon [**] prior written notice to decline to reimburse
UFRF for patent expenses for any Patent Right related to the [**] Patent in any
particular country or jurisdiction, provided that if Licensee elects to decline
to reimburse UFRF for such patent expenses in any of [**], then upon such
election, the license granted to Licensee by this


24

--------------------------------------------------------------------------------

Table of Contents


Agreement terminates after the [**] with respect to the applicable Patent Right
in that country or jurisdiction.
7.5    Patent prosecution of any Patent Rights other than Patent Rights related
to the [**] Patent shall be subject to a separate written agreement between the
parties, which will provide Licensee with information, review and consultation
rights substantially similar to those set forth in this Article 7.

Section 8    Infringement and Invalidity
8.1    Information. Each party shall inform the other parties promptly in
writing of any (i) alleged infringement of the Patent Rights by a Third Party
and of any available evidence of the alleged infringement or (ii) declaratory
judgment action or post grant challenge (e.g., a post-grant review or inter
partes review) brought against Licensors or Licensee with respect to the Patent
Rights. None of the parties shall charge a Third Party with infringement of the
Patent Rights without first consulting with the other parties regarding such
proposed action; provided that Licensee, upon prior written notification to
Licensors, shall be entitled to take such actions (including notifying Third
Parties of infringement or instituting a lawsuit) as are reasonably necessary to
timely comply with and preserve all rights under the Biologics Price Competition
and Innovation Act in the United States and comparable laws in other applicable
countries.
8.2    Infringement Enforcement. During the term of this Agreement:
(a)    Licensee shall prosecute any infringement of the Patent Rights at its own
expense.  If Licensee prosecutes any infringement, Licensors agree that Licensee
may include either or both Licensors as co-plaintiffs in any infringement suit
in all cases without expense to Licensors; provided Licensee must provide prior,
written reasonable notice to Licensors and obtain prior consent from Licensors,
such consent not to be unreasonably withheld, prior to their inclusion as a
party plaintiff and prior to the filing of the infringement action; provided
further that Licensors shall consent to being included as a co-plaintiff in any
infringement suit if the infringement is by a Third Party product of commercial
significance that is competitive with a Licensed Product and (i) Licensors  have
received prior written notification from Licensee, (ii) Licensors being named as
a party plaintiff is required for matters of standing, and (iii) Licensee has
provided Licensors with (a) a written estimate from an outside law firm of the
expenses that would be reasonably incurred in connection with such action and
(b)  documentation of financial records reasonably sufficient to reasonably
demonstrate that Licensee has the financial wherewithal to pay such expenses as
they fall due through the conclusion of such suit by means of judgement or other
non-appealable decision. Licensee may not enter any settlement, consent
judgment, or other voluntary final disposition of the suit without the prior,
written consent of Licensors, which consent may not be unreasonably withheld. 
Licensee shall indemnify Licensors against any order for costs that may be made
against Licensors in any proceeding undertaken pursuant to Section 8.1 and this
Section 8.2(a).
(b)    If, within [**] after receiving notice of, or otherwise becoming aware
of, an alleged infringement, Licensee is unsuccessful in persuading the alleged
infringer to desist, has not brought an infringement action against the alleged
infringer, or notifies Penn or UFRF, as


25

--------------------------------------------------------------------------------

Table of Contents


applicable, of its intention not to bring suit against the alleged infringer,
then, and in those events only, Licensors may but are not obligated to prosecute
at their own expense the alleged infringement of the Patent Rights. Licensors
may use the name of Licensee as party plaintiff in the infringement action (in
which case the applicable Licensor must provide reasonable notice to Licensee of
its inclusion as party plaintiff prior to the filing of the infringement
action). Licensors may not enter any settlement, consent judgment, or other
voluntary final disposition of the suit without the prior, written consent of
Licensee, which consent may not be unreasonably withheld. Licensors shall
indemnify Licensee against any order for costs that may be made against Licensee
in any proceedings undertaken pursuant to this Section 8.2(b).
(c)    If a declaratory judgment action or post grant challenge (e.g., a
post-grant review or inter partes review) is brought against Licensors or
Licensee by a Third Party alleging invalidity, unpatentability,
unenforceability, or non-infringement of the Patent Rights, Licensee, if it is
the sole licensee of the Patent Rights, shall be responsible for the sole
defense of the action. Such defense shall be at Licensee’s sole expense, subject
to Sections 8.3 and 8.4. If Licensee does not defend such action if brought in
[**], then Licensors, at their option, may within [**] after commencement of the
action take over the sole defense of the action at their own expense and
terminate the license in respect of the applicable Patent Rights.
8.3    Voluntary Joinder. If Licensee undertakes the enforcement or defense of
the Patent Rights by litigation, either or both Licensors may voluntarily join
the litigation, represented by its own counsel at its own expense.
8.4    Recovery. Licensee shall apply any recovery of damages first in
satisfaction of any unreimbursed expenses and legal fees of Licensee relating to
the suit and next toward reimbursement of Licensors for any legal fees and
unreimbursed expenses. Licensee and Licensors shall divide the balance remaining
from any recovery as follows. If Licensee conducts the litigation and Licensors
have not co-funded the cost of the action, then the balance remaining shall be
divided by allocating [**] percent ([**]%) of such balance to Licensee, on the
one hand, and [**] percent ([**]%) of such balance to Licensors, on the other
hand. If Licensors have co-funded at least fifty percent (50%) of the cost of
the action, then the balance remaining shall be divided by allocating fifty
percent (50%) of such balance to Licensee, on the one hand, and fifty percent
(50%) to Licensors, on the other hand. In the event that the Licensors [**]
percent ([**]%) of the cost of such action, the Parties shall implement an
equitable allocation of any remaining balance between the Licensee, on the one
hand, and the Licensors, on the other hand based upon such co-funding percentage
and the allocations provided under this Section 8.4.
8.5    Cooperation. In any suit in which Licensee or either Licensor is involved
to enforce or defend the Patent Rights pursuant to this Agreement, the other
parties shall, at the request and expense of the party initiating the suit,
cooperate in all respects and, to the extent possible, have its employees
testify when requested and make available relevant records, papers, information,
samples, specimens, and the like.
8.6    Patent Challenge. If Licensee (or its Affiliate) or any Sublicensee (or
its Affiliate) brings a Patent Challenge against any Patent Rights, unless
Licensors terminate this Agreement pursuant to Section 9.4, Licensee shall
continue to pay royalties and make other payments


26

--------------------------------------------------------------------------------

Table of Contents


pursuant to this Agreement with respect to that patent as if the contest were
not underway until the patent is adjudicated invalid or unenforceable by a court
of last resort. If Licensee does not continue to pay royalties and make other
payments pursuant to this Agreement with respect to the applicable Patent Rights
as if the contest were not underway, and if at the end of such contest Patent
Rights covering Licensed Products remain valid, then all royalties and other
payments due under this Agreement with respect to such Patent Rights will be
increased by [**] percent ([**]%).

Section 9    Term and Termination
9.1    Term. The term of this Agreement begins on the Effective Date and
continues until the latest to end of each of the royalty obligations set forth
in Section 4.4(a), (b) and (c), unless earlier terminated pursuant to this
Section 9.
9.2    Licensee Termination.
(a)    Before the Effectiveness of IND. Licensee may terminate this Agreement in
its entirety or with respect to a particular Category of Licensed Products at
any time prior to an IND for a Licensed Product in such Category becoming
effective by giving at least sixty (60) days’ prior written notice to Penn, on
behalf of both Licensors. Licensee shall include a statement of the reasons for
termination, if any, in the notice. For clarity, Licensee may terminate pursuant
to this subsection (a) with respect to the Category of [**] Products only, or
with respect to the Category of [**] Products only, without affecting its rights
or obligations to the other Category of Licensed Products.
(b)     After the Effectiveness of IND. If an IND for a Licensed Product in a
particular Category becomes effective, then this Agreement shall be
non-cancellable under Section 9.2 with respect to such Category, except that
Licensee shall have the right to terminate this Agreement with respect to such
Category by providing Penn written notice, certified by an officer of the
Licensee, that Licensee is ceasing all use, research and development of,
manufacture of, sales, importation of, or any commercialization of all Licensed
Products in such Category (other than any further use that is necessary to
comply with any applicable regulatory requirements arising from studies and
trials initiated prior to notice of termination of this Agreement with respect
to such Category, for which Licensee shall provide Penn with a semiannual
written summary of any ongoing uses of the Licensed Products, in such Category
including the purpose of such ongoing uses and the expected duration of such
uses, and shall confirm in writing when such use has ceased). For clarity,
Licensee may terminate pursuant to this subsection (b) with respect to the
Category of [**] Products only, or with respect to the Category of [**] Products
only, without affecting its rights or obligations to the other Category of
Licensed Products.
(c)    Material Breach by Penn or UFRF. If Penn or UFRF commits a material
breach of this Agreement at any time, then Licensee may give Penn, on behalf of
both Licensors, written notice specifying the nature of the default, requiring
Penn or UFRF, as applicable, to cure such breach, and stating its intention to
terminate this Agreement. If such breach is not cured within [**] of such notice
and Penn fails to provide Licensee with a plan to cure such breach that


27

--------------------------------------------------------------------------------

Table of Contents


is reasonably acceptable to Licensee, such termination shall become effective
upon a notice of termination by Licensee thereafter to Penn.
9.3    Licensors’ Termination. If Licensee commits a material breach of this
Agreement, Penn, on behalf of both Licensors, may give to Licensee written
notice specifying the nature of the default, requiring it to cure such breach,
and stating its intention to terminate this Agreement. If such breach is not
cured within [**] in the case of payment breaches, provided that in the case of
good faith payment disputes, such cure period shall be tolled in respect of, and
only to the extent of, amounts actually being disputed during the pendency of
any dispute resolution proceeding in which the amount due is being disputed in
good faith, until the resolution of the disputed amount due, in which case
Licensee may cure such payment breach by paying the amount determined to be due,
if any, within [**] after such resolution) of such notice and Licensee fails to
provide Licensors with a plan to cure such breach that is reasonably acceptable
to either Licensor, such termination shall become effective upon a notice of
termination by Licensors thereafter. For clarity, a material breach includes but
is not limited to:
(a)    Licensee being delinquent in timely providing any report, payment or
required documents as specified in any section of this Agreement or provides a
materially deficient report, payment or required document as specified in any
section of this Agreement;
(b)    Licensee being in breach of its obligations under Section 3.1(a), 3.1(b)
or 3.2(a); provided that, Licensee’s failure to satisfy its obligations under
Sections 3.1(a), 3.1(b) or 3.2(a) with respect to only one Category of Licensed
Products (e.g., [**] Products or [**] Products) shall only permit Penn and UFRF
to terminate the licenses and rights granted to Licensee under this Agreement
with respect to such Category and shall not affect Licensee’s rights or
obligations with respect to the other Category; provided, further that,
Licensee’s failure to meet the milestones set forth in Section 3.2(a)(i) and
Appendix F-1 shall only permit Penn and UFRF to terminate the licenses and
rights granted to Licensee under this Agreement with respect to the Category of
[**] Products and shall not affect Licensee’s rights or obligations with respect
to the [**] Products, and similarly, Licensee’s failure to meet the milestones
set forth in Section 3.2(a)(ii) and Appendix F-2 shall only permit Penn and UFRF
to terminate the licenses and rights granted to Licensee under this Agreement
with respect to the Category of [**] Products and shall not affect Licensee’s
rights or obligations with respect to the [**] Products;
(c)    Licensee violating any laws or regulations in a manner that is material
to the development or commercialization of Licensed Products; and
(d)    Licensee providing any report to either or both Licensors containing
intentionally false or misleading information.
Penn, on behalf of both Licensors, may also terminate this Agreement upon thirty
(30) days’ notice to Licensee in the event that (i) Licensee goes into
bankruptcy, liquidation or proposes having a receiver control any of its assets
(unless such action is dismissed within thirty (30) days); (ii) Licensee ceases
to carry on the entirety of its business pertaining to Patent Rights or Licensed
Information; or (iii) Licensee ceases for more than four (4) consecutive
calendar


28

--------------------------------------------------------------------------------

Table of Contents


quarters to make any payment of earned royalties under Section 4.4 once begun,
unless such cessation is based on safety concerns that Licensee is actively
attempting to address.
9.4    If Licensee or any of its Affiliates brings a Patent Challenge against
Licensors or assists others in bringing a Patent Challenge against Licensors
(except as required under a court order or subpoena or as part of proceedings
initiated by a patent office and not provoked by Licensee or its Affiliate),
then Penn, on behalf of both Licensors, may immediately terminate this
Agreement. If a Sublicensee or any Sublicensee Affiliate brings a Patent
Challenge or assists another party in bringing a Patent Challenge (except as
required under a court order or subpoena or as part of proceedings initiated by
a patent office and not provoked by Sublicensee or its Affiliate), then Penn, on
behalf of both Licensors, may send a written demand to Licensee to terminate the
Sublicense. If Licensee fails to terminate the Sublicense within forty five (45)
days after Licensors’ demand, Penn, on behalf of both Licensors, may immediately
terminate this Agreement.
9.5    License Survival. Upon any expiration of this Agreement under Section 9.1
(but not earlier termination), the licenses granted to Licensee under Sections
2.1, 2.2 and 2.3 shall become fully paid-up and perpetual, on a
country-by-country basis or with respect to the Licensed Territory, as
applicable.
9.6    Licensee Payment Defaults. Licensee’s cure period under Section 9.3 shall
be decreased to [**] upon the occurrence of the second separate failure by
Licensee within any consecutive two-year period to pay at least [**] percent
([**]%) of any monies due under this Agreement when due.
9.7    Effects of Certain Terminations. In the event of termination of this
Agreement pursuant to Section 9.2, 9.3, or 9.4, the licenses granted to Licensee
under Sections 2.1, 2.2 and 2.3 shall terminate, but Licensee may elect to have
any then-existing Sublicenses survive as direct licenses from Licensors
(provided that the applicable Sublicensees are in good standing thereunder and
are not in material breach of any material obligation or term under this
Agreement including Section 2.4) and such survival will be accepted by
Licensors. Each Sublicense surviving as a direct license as set forth herein
will remain in full force and effect with Licensors as the licensor or
sublicensor instead of Licensee, but the duties and obligations of Licensors
under such surviving Sublicenses will not be greater than the duties of
Licensors under this Agreement, and the rights of Licensors under such surviving
Sublicenses will not be less than the rights of Licensors under this Agreement.
9.8    Accrued Obligations. Termination of this Agreement for any reason does
not release either Licensee or Licensors from any obligation that matured prior
to the effective date of termination. Licensee remains obligated to provide an
accounting for and to pay royalties earned as well as pay any other amounts due
including patent expenses incurred during the term of the Agreement. Licensee
may prorate any minimum royalties that are due as of the date of termination by
the number of days elapsed in the applicable calendar year. Licensee and its
Sublicensees may, however, during the [**] after the effective date of
termination, sell any Licensed Products that are in inventory and complete and
sell Licensed Products that are in the process of manufacture, provided that
Licensee provides an accounting for and pays all earned


29

--------------------------------------------------------------------------------

Table of Contents


royalties and other payments that are due under the terms of the Agreement for
such sales of Licensed Products.
9.9    Survival. Upon termination of the Agreement for any reason, defined terms
and the following sections of the License Agreement remain in force as
non-cancelable obligations: 4.8, 5.3, 6 (except 6.3(c) and 6.3(d)), 8.5,
9.7-9.11, 11, 12, 13 (except 13.3), 14, 15.1, 15.2, 15.3, 15.5(a), 15.6, 15.7,
15.8, 15.10, 15.11, 15.12, 15.13, 16, 18 and 20.
9.10    Upon early termination (but not expiration) of the Agreement for any
reason, Licensee shall, at its option, return to Penn and UFRF or destroy
(followed by written certification by Licensee of such destruction) all Licensed
Information and Know-How Controlled by Licensee, its Affiliates or Sublicensees
as the date of termination, and shall cease using all Licensed Information and
Know-How for any purpose (other than any further use that is necessary to comply
with any applicable regulatory requirements arising from studies and trials
initiated prior to notice of termination of this Agreement, for which Licensee
shall provide Penn with a semiannual written summary of any ongoing uses of the
Licensed Information and Know-How, including the purpose of such ongoing uses
and the expected duration of such uses, and shall confirm in writing when such
use has ceased).
9.11    In the event of termination of this Agreement pursuant to Section 9.2,
Licensee agrees to promptly meet with Licensors and consider Licensors’ interest
in obtaining, on commercially reasonable terms, a license to or assignment of
Licensee’s right, title and interest in any Licensed Product in the possession
or control of Licensee and in any intellectual property developed by or on
behalf of Licensee relating to this Agreement, including, whether or not
patentable, (i) data (including but not limited to preclinical data and clinical
data), (ii) reports including, but not limited to, study reports, (iii)
manufacturing data, batch records, and reports, (iv) inventions, and (v)
documents submitted to and received from regulatory agencies and documents
relied on in support of regulatory filings, in each case generated by or on
behalf of the Licensee and in the possession or control of the Licensee. For the
avoidance of doubt, Licensee has sole discretion as to whether to enter into
such a license or an assignment with Licensors.

Section 10    No Discrimination Neither Licensors nor Licensee will discriminate
against any employee or applicant for employment because of race, color, sex,
sexual or affectional preference, age, religion, national or ethnic origin,
handicap, or veteran status. However, a breach of this Section 10 by any party
shall not entitle any other party(ies) to terminate this Agreement so long as
the breaching party is taking good faith efforts to investigate, and if
applicable, remediate (including via discipline) such discrimination in
compliance with applicable discrimination laws. For the avoidance of doubt, an
alleged discrimination shall not constitute a breach of this Section 10.



Section 11    Assignability
(a)    This Agreement may not be transferred or assigned by Licensee except with
the prior written consent of Licensors, except that Licensee may assign this
Agreement without prior written consent of Licensors (i) to a wholly-owned
Affiliate, (ii) to an Affiliate that


30

--------------------------------------------------------------------------------

Table of Contents


is not wholly-owned if Licensee (or its successor following an assignment
pursuant to this Section 11) has a market capitalization of at least [**]
Dollars ($[**]) at the time of such assignment, and in the case of (i) and (ii)
provided that Licensee remains liable for any breach of this Agreement by the
Affiliate, or (iii) in connection with sale or transfer of all or substantially
all of the business or the assets, as applicable, of the  business to which this
Agreement relates, including by way of sale of assets, merger or consolidation,
and in each case of (i), (ii) and (iii)  provided that (A) there exists no
uncured financial breach by the Licensee or its Affiliates of any material term
of this Agreement, including those caused by a Sublicensee at the time of the
assignment; (B) within [**] of the consummation of such transaction, Licensee
shall give notice of the transaction to Licensors; and (C) the assignee agrees
in writing to (x) be legally bound by this Agreement; (y) assume responsibility
for any and all liabilities that arose under this Agreement prior to the
effective date of the proposed assignment of this Agreement, and (z) deliver to
Licensors an updated Development Plan within [**] after the closing of the
proposed transaction.
(b)    This Agreement may not be transferred or assigned by any of the Licensors
except with the prior written consent of Licensee, except that any Licensor may
assign this Agreement (i) to an Affiliate or (ii) in connection with sale or
transfer of all or substantially all of the business and assets of such party to
which this Agreement relates, including by way of sale of assets, merger or
consolidation, in each case ((i) or (ii)) without prior written consent of
Licensee, provided that such Licensor shall provide prompt written notice to the
other parties following such assignment. Licensors shall not assign any Patent
Right or their rights in the Licensed Information or Know-How licensed hereunder
to any Third Party other than in connection with a permitted assignment of this
Agreement.
(c)    Any attempted assignment in contravention of this Section 11 is void and
constitutes a material breach of this Agreement. Any new permitted assignee
shall assume all responsibilities under this Agreement and agree in writing to
the non-assigning parties to be bound by this Agreement.

Section 12    Dispute Resolution
12.1    Mandatory Procedures. Before either Licensee or Licensors intend to file
a lawsuit against the other(s) with respect to any matter in connection with
this Agreement, except with regard to any payments made or due under this
Agreement, it shall first comply with the procedures set forth in this Section
12, other than for injunctive relief to enforce the provisions of this Section
12.
(a)    When a party intends to invoke the procedures set forth in this Section
12, it shall provide written notice to the other parties. Within [**] after the
date of that notice, senior representatives of the Licensee and of the Licensors
shall engage in good faith negotiations at a mutually convenient location to
resolve the dispute. In the case of Licensors, that representative is the
Managing Director of the Penn Center for Innovation, who may act as the
representative for both Licensors if UFRF has given its prior written consent
for Penn to represent UFRF in the dispute resolution process, otherwise UFRF
shall designate a representative to represent UFRF.


31

--------------------------------------------------------------------------------

Table of Contents


In the case of Licensee, that representative is the Chief Financial Officer,
General Counsel or individual of equivalent authority.
(b)    If such representatives fail to meet within the time period set forth in
Section 12(a) or if either Licensee or Licensors subsequently determine that
negotiations between the representatives are at an impasse, the party declaring
that the negotiations are at an impasse shall give notice to the other parties
stating with particularity the issues that remain in dispute.
(c)    Not more than [**] after the notice of issues, the Managing Director of
the Penn Center for Innovation of Penn and UFRF’s designated representative (or
Penn acting on behalf of both Licensors if UFRF has given its prior written
consent for Penn to represent UFRF in the dispute resolution process) and the
Chief Executive Officer of the Licensee shall meet and engage in good faith
negotiations at a mutually convenient location to resolve the dispute.
12.2    Failure to Resolve Dispute. If (a) any issue is not resolved within [**]
after the first meeting pursuant to Section 12.1(c) or (b) there is a dispute
regarding payments made or due under this Agreement, either Licensee or
Licensors may file appropriate administrative or judicial proceedings with
respect to the issue in dispute. The parties agree to consider in good faith any
proposals to address issues through alternative dispute resolution.

Section 13    Indemnification; Liability; Insurance
13.1    Indemnity.
(a)    Licensee and Sublicensee(s) shall, at all times during the term of this
Agreement and thereafter, indemnify, defend and hold Penn, the University of
Pennsylvania, UFRF, the Florida Board of Governors, the University of Florida
Board of Trustees, the University of Florida and each of their directors,
trustees, officers, employees, and agents, the inventors of the Patent Rights,
and the creators of the Licensed Information, regardless of whether the
inventors are employed by the University of Florida or the University of
Pennsylvania at the time of the claim (each individually, an “Indemnitee” and
collectively, the “Indemnitees”), harmless against any and all claims and
liabilities, damages, costs and expenses, including legal expenses and
reasonable attorneys’ fees, arising from a Third Party claim (or resulting from
UFRF’s or Penn’s enforcing this indemnification clause against Licensee or a
Sublicensee with respect to such a Third Party claim), arising out of (i) death
of or injury to any person or persons or out of any damage to property,
including product liability claims, or any other claim, proceeding, demand,
expense or liability resulting from the development, production, manufacture,
sale, use, consumption, marketing, or advertisement of Licensed Products by
Licensee or any Sublicensee(s) or arising from (ii) any exercise of a right or
the performance of any obligation of Licensee or any Sublicensee(s) under this
Agreement, (iii) any enforcement action or suit brought by Licensee or a
Sublicensee against a Third Party for infringement of Patent Rights and (iv) any
claim by a Third Party that the practice of the Patent Rights or the design,
composition, manufacture, use, sale, or other disposition of any Licensed
Product infringes or violates any patent, copyright, trade secret, trademark, or
other intellectual


32

--------------------------------------------------------------------------------

Table of Contents


property right of such Third Party; provided that a Sublicensee’s obligations
pursuant to this Section 13.1 shall only apply with respect to actions or
omissions of such Sublicensee.
(b)    Licensee’s and any Sublicensee’s obligations under Section 13.1(a) are
conditioned upon the applicable Indemnitee (i) providing written notice to the
indemnifying party of any claim, demand or action arising out of the indemnified
activities within [**] after the Indemnitee has knowledge of such claim, demand
or action; (ii) permitting the indemnifying party to assume full responsibility
to investigate, prepare for and defend against any such claim or demand; and
(iii) assisting the indemnifying party, at the indemnifying party’s expense, in
the investigation of, preparation of and defense of any such claim or demand;
provided that, if the Indemnitee fails to notify the indemnifying party without
undue delay pursuant to the foregoing clause, the indemnifying party shall only
be relieved of its indemnification obligation to the extent it is prejudiced by
such failure. Notwithstanding the foregoing, if in the reasonable judgment of
the Indemnitee, such suit or claim involves an issue or matter which could have
a materially adverse effect on the business, operations or assets of the
Indemnitee, the Indemnitee may waive its rights under Section 13.1(a) and
control the defense or settlement thereof. The indemnifying party may compromise
or settle any indemnified claim or demand without the applicable Indemnitee’s
prior written consent, provided that such compromise or settlement includes (i)
an unconditional and complete release of the applicable Indemnitee from any and
all liability in respect of such claim or demand (other than any financial
liability assumed by the indemnifying party), (ii) does not commit any
Indemnitee to take, or forbear to take, any action, and (iii) does not grant any
rights under the Patent Rights or Licensed Information except for Sublicenses
permitted under Section 2.4. Notwithstanding the above, the Licensors at all
times reserve the right to retain counsel of their own to defend the interests
of UFRF and Penn, the Florida Board of Governors, the University of Florida
Board of Trustees, the University of Florida, the University of Pennsylvania and
the inventor(s); provided that any such counsel shall be at the applicable
Licensor’s expense unless an actual conflict of interest between the
indemnifying party and the applicable Indemnitee(s) exist, in which case, the
indemnifying party shall be liable for reasonable attorneys’ fees of up to one
law firm for each Licensor taken together with its associated Indemnitees.
(c)    Licensee’s and Sublicensee(s)’ obligations under this Section 13.1 shall
not apply to the extent that the Third Party claim arises out of the gross
negligence or intentional misconduct of UFRF or Penn, the Florida Board of
Governors, the University of Florida Board of Trustees, the University of
Florida, the University of Pennsylvania or inventor(s) employed by any of them,
as determined by a court of law, in which case, as between the Licensors, the
party to which the gross negligence or intentional misconduct is attributable
(i.e., UFRF or Penn) is responsible for their own liability.
13.2    Limitation of Liability. EXCEPT WITH RESPECT TO THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF LICENSEE UNDER THIS AGREEMENT, NEITHER LICENSEE NOR
LICENSORS WILL BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, ARISING FROM OR RELATING
TO THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.


33

--------------------------------------------------------------------------------

Table of Contents


13.3    Insurance. Licensee warrants that it now maintains and will continue to
maintain and that it will procure that its Sublicensee(s) will maintain,
liability insurance coverage (which, in the event that Licensee or a Sublicensee
has a market capitalization of at least [**] Dollars ($[**]), may consist of
self-insurance) appropriate to the risk involved in developing, producing,
manufacturing, conducting clinical trials for, selling, marketing, using,
leasing, consuming, or advertising Licensed Products (the “Required Insurance
Coverage”). The Required Insurance Coverage shall list UFRF, Penn, the Florida
Board of Governors, the University of Florida Board of Trustees, the University
of Florida, the University of Pennsylvania, the inventors of the Patent Rights
and the creators of the Licensed Information as additional insureds. Within [**]
after the execution of this Agreement and thereafter annually between [**] of
each year, Licensee will present evidence to Licensors that the Required
Insurance Coverage is being maintained. In addition, Licensee shall provide Penn
with at least [**] prior written notice of any cancellation of the Required
Insurance Coverage.

Section 14    Use of Names
Licensee and its Sublicensee(s) may not use the names or logos of Penn, the
University of Pennsylvania, UFRF or the University of Florida, nor of any of the
foregoing institution’s employees, agents, or affiliates, nor the name of any
inventor of Patent Rights, Licensed Information or Know-How, nor any adaptation
of those names, in any promotional, advertising or marketing materials or any
other form of publicity, or to suggest any endorsement by these entities or
individuals, without the prior written approval of the applicable party in each
case.

Section 15    Miscellaneous
15.1    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania, excluding
application of any conflict of laws principles that would require application of
the law of a jurisdiction outside of the Commonwealth of Pennsylvania.
15.2    Independent Contractors. Licensee and Licensors are independent
contractors and not joint venturers or partners.
15.3    Integration; Amendments. This Agreement constitutes the full
understanding between the parties with reference to its subject matter, and no
prior statements or agreements by the parties, whether oral or in writing,
including the Option Agreement, may modify the terms of this Agreement. However,
the Penn SRA and any confidentiality agreements entered into by or among the
parties before the Effective Date relating to the subject matter hereof shall
each survive in accordance with their terms. Neither Licensee nor Licensors may
claim any amendment, modification, or release from any provisions of this
Agreement, unless the mutual agreement is in writing and signed by Licensee and
the applicable Licensors.
15.4    No Security Interest. Licensee may not encumber or otherwise grant a
security interest in any of the rights granted under this Agreement to any Third
Party.


34

--------------------------------------------------------------------------------





15.5    Laws and Regulations. Licensee shall comply with all local, state,
federal, and international laws and regulations that are applicable to the
development, manufacture, use, and sale of Licensed Products, including:
(a)    Licensee acknowledges that it is subject to and agrees to abide by United
States laws and regulations (including the Export Administration Act of 1979 and
Arms Export Control Act) controlling the export of technical data, computer
software, laboratory prototypes, biological material, and other commodities. The
transfer of those items may require a license from the cognizant agency of the
United States Government or written assurances by Licensee that it will not
export items to certain foreign countries or persons without prior approval by
that agency. Licensors neither represent that a license is or is not required
nor represent that, if required, it will be issued.
(b)    Licensee shall obtain all necessary approvals from the United States Food
& Drug Administration, Environmental Protection Agency, Department of
Agriculture and any similar governmental authorities of foreign jurisdictions in
which Licensee intends to make, use, or sell Licensed Products.
15.6    Force Majeure. Neither Licensee nor Licensors are responsible for
default, delay, or failure to perform, if such default, delay or failure to
perform is due to causes beyond the party’s reasonable control, including, but
not limited to, strikes, lockouts, inactions of governmental authorities, war,
fire, hurricane or other natural disaster, provided that the nonperforming party
uses commercially reasonable efforts to avoid or remove those causes of
nonperformance and continues performance under this Agreement with reasonable
dispatch when the causes are removed. In the event of a default, delay or
failure to perform described in this Section 15.6, any date or times by which
Licensee or Licensors are scheduled to perform is extended automatically for a
time equal to the time lost by reason of the excused default, delay or failure
to perform.
15.7    Severability.    If any provision hereof should be held invalid, illegal
or unenforceable in any respect in any jurisdiction, the parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalidity, illegality or unenforceability of one or several
provisions of this Agreement shall not affect the validity of this Agreement as
a whole, unless the invalid, illegal or unenforceable provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the parties would not have entered into this Agreement without the invalid,
illegal or unenforceable provisions.
15.8    No Other Rights to Licensor Intellectual Property. Except as expressly
provided herein, nothing in this Agreement shall be construed as granting to
Licensee any additional ownership interest, license, express or implied, or
other right, in or to any technology or intellectual property of Licensors,
including know-how, patents, patent applications, trade secrets, products,
formulations, delivery devices and chemical or biological materials.


35

--------------------------------------------------------------------------------





15.9    Compliance with Export Regulations. None of Licensee, its Affiliates,
and Sublicensees shall export any technology licensed to it under this Agreement
except in compliance with United States export laws and regulations.
15.10    Waiver. No provision of this Agreement shall be waived by any act,
omission or knowledge of a party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving party.
15.11    Descriptive Headings. The descriptive headings of this Agreement are
for convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.
15.12    No Strict Construction; No Prior Drafts. The parties and their
respective counsel have had an opportunity to fully negotiate this Agreement. If
any ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement. No prior draft of this Agreement
shall be used in the interpretation or construction of this Agreement.
15.13    Interpretation. Unless context otherwise clearly requires, whenever
used in this Agreement: (a) the words “include” or “including” shall be
construed as incorporating, also, “but not limited to” or “without limitation;”
(b) the word “day” or “year” means a calendar day or year unless otherwise
specified; (c) the word “notice” shall mean notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this Agreement; (d) the words
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
Agreement (including any Appendices); (e) the word “or” shall be construed as
the inclusive meaning identified with the phrase “and/or;” (f) provisions that
require that a party or the parties hereunder “agree,” “consent” or “approve” or
the like shall require that such agreement, consent or approval be specific and
in writing, whether by written agreement, letter or otherwise; (g) words of any
gender include the other gender; (h) words using the singular or plural number
also include the plural or singular number, respectively; and (i) the word “law”
(or “laws”) when used herein means any applicable, legally binding statute,
ordinance, resolution, regulation, code, guideline, rule, order, decree,
judgment, injunction, mandate or other legally binding requirement of a
government entity, together with any then-current modification, amendment and
re-enactment thereof, and any legislative provision substituted therefor.

Section 16    Notices
The parties shall provide any notice required to be given pursuant to this
Agreement in writing to the addresses listed in this Section 16, except that any
notice to be provided by Licensee to Licensors shall be deemed to be properly
provided and effective if delivered to Penn. Notice is effective on the day it
is delivered personally with written receipt from an authorized signatory and on
the second day after the day on which the notice has been sent for next day
delivery prepaid to a nationally recognized courier service.


36

--------------------------------------------------------------------------------









If to UFRF:


President
University of Florida Research Foundation, Incorporated
223 Grinter Hall University of Florida
P. O. Box 115500
Gainesville, FL 32611-5500


with a copy to:


Office of Technology Licensing University of Florida
Attn: Director (Rm. 112)
747 SW 2nd Avenue
Post Office Box 115575
Gainesville, Florida 32611-5575
If to Licensee:


Ophthotech Corporation
One Penn Plaza, Suite 3520
New York, NY 10119


Attention: Legal Department


with a copy to:


WilmerHale LLP
60 State Street
Boston, MA 02109


Attention: Steven D. Barrett, Esq. (steven.barrett@wilmerhale.com)


If to Penn:


Penn Center for Innovation
University of Pennsylvania
3160 Chestnut Street, Suite 200
Philadelphia, PA 19104-6283
Attention: Managing Director


with a copy to:


University of Pennsylvania
Office of General Counsel
2929 Walnut Street, Suite 400
Philadelphia, PA 19104-5509
Attention: General Counsel








Section 17    United States Government Interests; [**] Rights
17.1    The United States Government has funded Grant No. EY021721 during the
course of or under which any of the inventions of the Patent Rights was
conceived or reduced to practice. The United States Government is entitled under
the provisions of 35 U.S.C. §202-212 and applicable regulations to a
non-exclusive, nontransferable, irrevocable, paid-up license to practice or have
practiced those inventions for or on behalf of the United States throughout the
world. Any license granted to Licensee in this Agreement is subject to that
license. If any invention claimed in the Patent Rights or described in Licensed
Information was funded by the United States Government, Licensee agrees that
Licensed Products that are used or sold in the United States will be
manufactured substantially in the United States unless a waiver is obtained, at
Licensee’s expense, from the appropriate Untied States Government agency with
respect to the requirement of United States manufacturing preference.


37

--------------------------------------------------------------------------------





17.2    This Agreement is subject to the obligations to the [**] with respect to
patient assistance programs set forth in Appendix H.

Section 18    Confidentiality
18.1    Unless required by Pennsylvania law or other applicable law, the parties
(a) may only use one another’s Confidential Information (as defined below) as
necessary to perform the obligations or exercise the rights set forth in this
Agreement, (b) may not disclose any other party’s Confidential Information to
any Third Party, and (c) shall protect one another’s Confidential Information
with the same degree of care that they exercise with their own Confidential
Information but in no event less than a reasonable degree of care. 
Notwithstanding the foregoing, the parties may disclose this Agreement and
Confidential Information to their authorized Affiliates, directors, officers,
employees, consultants, attorneys, accountants, subcontractors, Sublicensees,
potential Sublicensees, investors, potential investors, lenders, potential
lenders, acquirers, potential acquirers or agents who are bound by similar
confidentiality provisions. For the purposes of this Agreement, “Confidential
Information” means the terms of this Agreement and information disclosed by one
party to another in connection with this Agreement that is marked “confidential”
by the disclosing party or that is confirmed in writing within [**] after verbal
disclosure.  Confidential Information does not include information that (i) is
publicly known; (ii) is already known or independently developed without use of
the Confidential Information as shown by written records; (iii) is disclosed by
a Third Party having no known obligation of confidentiality with respect to the
Confidential Information; or (iv) is required to be disclosed to comply with
applicable laws or regulations or with a court or administrative order,
including to comply with applicable disclosure requirements under United States
securities regulations and rules of any stock exchange on which shares of the
disclosing party are listed. These confidentiality obligations remain effective
for (x) in the case of the terms of this Agreement, the period during which this
Agreement remains in effect plus [**] and (y) in the case of other Confidential
Information, [**] after disclosure of the Confidential Information.
18.2    Notwithstanding Section 18.1, a party may disclose Confidential
Information of another party to the extent such disclosure is reasonably
necessary in the following instances:
(a)    Prosecuting patent rights in accordance with this Agreement; provided
that the non-filing party whose Confidential Information is being disclosed is
given a reasonable opportunity to review the proposed disclosure of such
Confidential Information;
(b)    making filings with Regulatory Authorities or otherwise complying with
applicable laws or submitting information to tax or other governmental
authorities;
(c)    for Regulatory Approval of Licensed Products; or
(d)    to the extent mutually agreed to in writing by the parties.
18.3    In the event that UFRF receives a request for Confidential Information
pursuant to the Florida Public Records Act, Fla. Stat. §119.07, it is the
parties’ intent that UFRF will rely on


38

--------------------------------------------------------------------------------





the exemption set forth in paragraph (2) of Florida Education Code, Fla. Stat. §
1004.22 to avoid disclosure of Confidential Information in connection with such
request. In the event that UFRF determines in good faith that such exception is
not applicable, UFRF shall provide Licensee or Penn, as applicable, with advance
written notice prior to making any disclosures of such party’s Confidential
Information pursuant to any such public records request.
18.4    During the term of this Agreement, neither the Penn Principal
Investigators nor UF Principal Investigators will publicly disclose the [**]
Products [**], and in such case, if Penn Principal Investigators or UF Principal
Investigators wish to publish, Penn or UFRF, as applicable, will promptly notify
Licensee of the applicable disclosure requirement and in any event prior to
submission for publication.

Section 19    University Rules and Regulations
Licensee understands and agrees that University of Florida personnel who are
engaged by Licensee, whether as consultants, employees, or otherwise or who
possess a material financial interest in Licensee are subject to the University
of Florida’s rules regarding outside activities and financial interests set
forth in University of Florida Regulation 1.011, the University of Florida’s
Intellectual Property Policy, and an associated monitoring plan which addresses
conflicts of interests. Any term of an agreement between Licensee and such
University of Florida personnel which seeks to vary or override the personnel’s
obligations to the University of Florida may not be enforced without the express
written consent of an individual authorized to vary or waive such obligations on
behalf of the University of Florida Board of Trustees and UFRF. Furthermore,
should an interest of Licensee conflict with the interests of the University of
Florida, such University of Florida personnel are obligated to resolve those
conflicts according to the rules, guidelines, and policies of the University of
Florida.

Section 20    Contract Formation and Authority
20.1    The submission of this Agreement is not an offer, and this document is
effective and binding only upon the execution by duly authorized representatives
of Licensee and each Licensor. Copies of this Agreement that have not been
executed and delivered by UFRF, Penn and Licensee do not evidence an agreement
among the parties. Penn, on behalf of Licensors, may terminate this Agreement
without the requirement of any notice to Licensee, if Penn, on behalf of
Licensors, does not receive the license issuance fee pursuant to this Agreement
within thirty (30) days after the Effective Date.
20.2    Each Licensor and Licensee hereby warrant and represent that the persons
signing this Agreement have authority to execute this Agreement on behalf of the
party for whom they have signed.
[remainder of page intentionally left blank]


39

--------------------------------------------------------------------------------





The parties have duly executed this Agreement on the dates indicated below.
THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA








By: /s/ Benjamin Dibling________________
Name: Benjamin Dibling, Ph.D.
Title: Executive Director of Licensing, Penn Center for Innovation


Date: April 11, 2019
OPHTHOTECH CORPORATION










By: _/s/ Glenn Sblendorio________________
Name: Glenn P. Sblendorio
Title: Chief Executive Officer & President


Date: April 11, 2019






UNIVERSITY OF FLORIDA RESEARCH FOUNDATION, INCORPORATED








By: _/s/ Jim O’Connell________________
Name: Jim O’Connell
Title: Director of Technology Licensing


Date: April 11, 2019
 





40